—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 13, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was an independent contractor.
Claimant challenges a decision of the Unemployment Insurance Appeal Board ruling that his position with an engineering consulting firm was that of independent contractor rather than employee. Claimant was employed as a draftsman for the engineering firm from February 1987 until June 1994. During that time, he worked fixed hours under close supervision and received a regular salary. After claimant was laid off, he *689entered into a contract with the engineering firm whereby he agreed to perform design consulting services in connection with a particular construction project. Pursuant to this arrangement, claimant worked flexible hours under minimal supervision and was paid a lump-sum figure on a monthly basis. Moreover, claimant’s remuneration was contingent upon the engineering firm first receiving funds from the owner of the construction project. We find that this proof provides substantial evidence to support the Board’s finding that claimant was an independent contractor, even though there was evidence to support a contrary result (see, Matter of Parker [Meyer Assocs. — Sweeney], 236 AD2d 721, 722; Matter of Middletown [Manzi Taxi & Transp. Co. — Hartnett], 166 AD2d 758, 759, lv denied 77 NY2d 803). We have examined claimant’s remaining contentions and find them to be without merit.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.